Citation Nr: 0807713	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-09 968	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to an effective date earlier than January 9, 
2003, for the grant of a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

The veteran represented by:  Maryland Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from March 
1979 to April 1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
which granted entitlement to TDIU, effective November 13, 
2003.  In January 2005, the RO determined the effective date 
assigned was clearly and unmistakably erroneous (CUE) and 
assigned an effective date of January 9, 2003.


FINDINGS OF FACT

1.  A letter from a VA physician dated January 9, 2003, is 
the earliest date when it became factually ascertainable that 
the veteran was entitled to a TDIU.  

2.  A formal claim for a TDIU was received on November 13, 
2003.  


CONCLUSION OF LAW

The criteria are not met for an effective earlier than 
January 9, 2003, for the grant of a TDIU.  38 U.S.C.A. §§ 
5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA applies "generally to all five elements 
of a claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).

This appeal arises from disagreement with the effective date 
assigned following the grant of a TDIU.  The courts have held 
that once a claim for benefits is granted, the claim is 
substantiated and additional VCAA notice is not required with 
regard to downstream questions such as the effective date and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The Federal Circuit has interpreted these decisions as 
meaning that VCAA notice is not required in the case of an 
appeal of an effective date assigned when an increased rating 
has been granted.  Sanford v. Peake, No. 2006-7371 (Fed. Cir. 
Jan. 15, 2008); 2008 WL 275886; See Fed. Rule of Appellate 
Procedure 32.1 generally governing citation of judicial 
decisions issued on or after Jan. 1, 2007. See also Federal 
Circuit Rule 32.1 and Federal Circuit Local Rule 32.1. (Find 
CTAF Rule 32.1)).

In developing his claim, VA obtained the veteran's VA 
treatment records and private medical records from Johns 
Hopkins Hospital, St. Josephs Medical Center, Good Samaritan 
Hospital, and Union Memorial Hospital.  Statements from his 
treating physicians and from his relatives were submitted on 
his behalf.  In addition, VA examinations were provided in 
July 2004.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In his March 2006 substantive appeal, the veteran stated that 
he has been receiving benefits from the Social Security 
Administration (SSA) since 1998.  These SSA records have not 
been obtained, but in this case, the SSA records could not 
establish entitlement to an effective date earlier than 
January 9, 2003.  While SSA records could possibly constitute 
an informal claim for VA benefits, the date of the claim is 
the date when the records are received rather than the date 
of the actual record.  See 38 C.F.R. §§ 3.155, 3.157(b)(2) 
(2007).  Therefore, a remand is not required to obtain the 
SSA records because they are not pertinent to this claim.  

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Governing Statutes and Regulations

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  
Otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).

Once a formal claim for compensation has been allowed, the 
report of a VA examination will be accepted as an informal 
claim for increased benefits, and the date of claim will be 
the date of the examination.  38 C.F.R. § 38 C.F.R. 
§ 3.157(b)(1).  Evidence from a private physician that shows 
the reasonable probability of entitlement to benefits can 
also be accepted as an informal claim, and the date of the 
claim will be the date the evidence was received.  38 C.F.R. 
§ 38 C.F.R. § 3.157(b)(2).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant that 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) 
(2007); see also Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  An informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

In order for benefits to be paid under laws administered by 
VA, a specific claim in the form prescribed by the Secretary 
must be filed.  See 38 U.S.C.A. 
§ 5101 (West 2002); 38 C.F.R. § 3.151(a) (2007).  All claims 
for benefits filed with VA, formal or informal, must be in 
writing.  See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 
1999).


Legal Analysis

The effective date currently assigned for the grant of a TDIU 
is January 9, 2003, the date of a letter from Dr. Kling, a VA 
physician.  In the letter, the doctor opined that the veteran 
was unable to work due to his underlying psychiatric 
disorders and cardiac problems.  In the veteran's June 2005 
notice of disagreement (NOD), the veteran said he believed VA 
medical records indicate he was unemployable prior to January 
2003.  In his March 2006 substantive appeal, he said that he 
believed the effective date of his TDIU should be the date he 
stopped working, which he reported was in 1997.  

In November 1998, the veteran filed a claim for service 
connection for hypertension and depression.  In December 
1999, the RO granted service connection for hypertension, but 
denied service connection for depression.  He appealed and 
ultimately service connection for depression was granted 
effective from November 1998.  

The treatment records since 1998 show a history of treatment 
primarily for hypertension, coronary artery disease (CAD), 
psychiatric disorders, and polysubstance abuse.  

VA treatment records indicate the veteran underwent cardiac 
catheterization and angioplasty in February 2000.  An August 
2000 VA outpatient telephone record indicates he said he was 
employed full time and not having any problems relating to 
polysubstance abuse.  

In January 2001, the veteran submitted a September 1999 
psychiatry report from Dr. Liebman to Maryland Disability 
Determination Services, which indicates the veteran reported 
being able to handle most of his activities of daily living.  
The doctor said that he did not think the veteran would be 
able to function if indeed his cognitive abilities and degree 
of depression were as severe as reported.  He recommended 
further testing.  A November 1999 psychology report indicates 
the veteran reported that he his last job was 3 to 4 years 
ago.  The doctor concluded that the veteran was functioning 
in the extremely low range of intelligence except for his 
verbal IQ.  He was found to have functional limitations in 
the areas of language-based skills, abstract reasoning, 
auditory short term memory, visual-motor tasks, and visual 
conceptual ability.  It was recommended he receive supervised 
benefit payments.

The report of a March 2001 VA psychiatric examination 
indicates the veteran reported that he could not work and had 
not worked since 1997.  The doctor did not opine as to 
whether the veteran was able to work.  

In May and June 2001, records from St. Joseph Medical Center 
indicate the veteran underwent cardiac catheterization, 
angioplasty and stenting.  In an August 2001 letter, Dr. 
Schechter stated that the veteran was severely limited by CAD 
and angina and should avoid all physical exertion until this 
situation could be corrected.  

In December 2001, the veteran underwent coronary artery 
bypass grafting at Johns Hopkins Hospital.  In a January 2002 
letter, Dr. Watkins recommended six to eight months 
convalescence depending on the veteran's response to the 
surgery.  In a February 2002 letter, Dr. Blumethal stated 
that the veteran could return to work on or about May 1, 
2002.

In a May 2002 rating decision, the RO granted a total 
temporary evaluation for periods of convalescence from May 9, 
2001 to August 31, 2001, and from December 17, 2001, to April 
30, 2002.  See 38 C.F.R. § 4.30 (2007).  A 60 percent rating 
was assigned from February 15, 2000, to May 8, 2001; 
September 1, 2001, to December 16, 2001; and from May 1, 
2002.  The veteran did not appeal that decision or otherwise 
argue that he was entitled to a total disability rating on a 
permanent basis because he was no longer able to work.

In September and October 2002, the veteran was treated at 
Johns Hopkins for what was originally believed to be 
transient ischemic attacks (TIAs).  A magnetic resonance 
imaging (MRI) revealed evidence of old strokes from stenosis 
of the middle cerebral artery.  

In October 2002, the RO received a letter from Dr. Mee dated 
in September 2002, which indicates the veteran originally 
exhibited symptoms of bipolar disorder in 1986.

In July 2003, a letter from Dr. Kling, a VA physician, was 
submitted.  The letter dated January 9, 2003, indicates the 
veteran was unable to work due to the combined effects of 
underlying mood and anxiety disorders and cardiac problems.  
The veteran submitted a formal claim for a TDIU on November 
13, 2003.  

There is some discrepancy as to when the veteran stopped 
working.  He has stated it was sometime in 1997, however, the 
August 2000 VA outpatient treatment record contains his 
report that he was working full-time.  Regardless, the 
effective date of an award is generally the date a claim was 
received or the date entitlement arose, whichever is later.  
Thus, even if he has been unable to work since 1997, a claim 
for a TDIU still must be received by VA.  Although he filed a 
claim for service connection in 1998, this is not the same as 
filing a claim for a TDIU.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2007) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case these requirements were not 
met prior to January 9, 2003; and the evidence does not show 
that he became unemployable within a year prior to that date.

If the veteran had become unemployable more than one year 
prior to January 9, 2003; in the absence of a claim, he would 
not be entitled to an effective date prior to the date of 
claim.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 
125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).  

As mentioned, a report of examination or hospitalization can 
constitute an informal claim for benefits.  In the case of 
private records, the evidence must show a reasonable 
probability of entitled to benefits.  38 C.F.R. § 3.157.  
Furthermore, an effective date can be assigned as of the date 
it was factually ascertainable that the veteran was entitled 
to a TDIU, if a claim was received within 1 year from that 
date.  38 C.F.R. § 3.400(o)(2).  

The veteran's private medical records indicate he was unable 
to work in 2001 and 2002 after undergoing heart surgery, 
however, Dr. Blumenthal opined that he could return to work 
in May 1, 2002.  The veteran received a temporary total 
evaluation for this period of inability to work.  38 C.F.R. § 
4.30. 

The January 9, 2003, letter from Dr. Kling is the first 
indication that the veteran was unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities beyond a period of convalescence.  
This letter is the earliest date when entitlement to a TDIU 
was factually ascertainable.  The Board has thoroughly 
reviewed the claims file, including all treatment records and 
correspondence, but does not find that an effective date 
earlier than January 9, 2003, is warranted.  

The claim for an effective date earlier than January 9, 2003, 
for the grant of a TDIU must be denied because the 
preponderance of the evidence is against the claim-meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Entitlement to an effective date earlier than January 9, 2003 
for the grant of a TDIU, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


